                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:20CR164

       vs.
                                                                     ORDER
ROBERT RUSH,

                      Defendant.


       This matter is before the court on the motion of Assistant Federal Public Defender
Michael J. Hansen and the Office of the Federal Public Defender to withdraw as counsel for the
defendant, Robert Rush. (Filing No. 78). Michael J. Hansen represents that the Office of the
Federal Public Defender has a conflict of interest in this matter. Michael J. Hansen’s and the
Office of the Federal Public Defender’s motion to withdraw (Filing No. 78) is granted.
       Donald L. Schense, 1304 Galvin Road South, Bellevue, NE 68005, (402) 291-8778, is
appointed to represent Robert Rush for the balance of these proceedings pursuant to the Criminal
Justice Act. Michael J. Hansen shall forthwith provide Donald L. Schense with the discovery
materials provided the defendant by the government and such other materials obtained by
Michael J. Hansen which are material to Robert Rush’s defense.
       The clerk shall provide a copy of this order to Donald L. Schense and the defendant.
       IT IS SO ORDERED.

       Dated this 23rd day of June, 2021.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
